DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11, 15-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et. al. [2020/0111403].
Regarding claim 1, Kim teaches:
A pixel driving circuit, comprising: a pulse-width adjustment module [fig. 7, circuit 320], an amplitude adjustment module [fig. 7, item 310] and a light-emitting element [fig. 9, item 200],
wherein the pulse-width adjustment module is electrically connected to a sweep signal terminal [fig. 9, Vsweep terminal] 5and comprises a pulse-width drive transistor [fig. 9, item 321], and the pulse-width drive transistor is configured to supply a sweep signal supplied from the sweep signal terminal to the amplitude adjustment module [fig. 9, item 321 connected to item 310];
and wherein the amplitude adjustment module is configured to control a light emission duration of the light-emitting element according to the sweep signal [§0082, note light emission duration adjustments].

Regarding claim 2, Kim further teaches:
wherein the pulse-width adjustment module further comprises a pulse-width data-writing unit, and the pulse-width data-writing unit is configured to supply a pulse-width data signal to a gate of the pulse-width drive transistor [fig. 9, item 322]

Regarding claim 11, Kim further teaches:
wherein the pulse-width data signal is less than or equal to the sweep signal [fig. 10, note higher Vsweep signal than PWM data during PWM data setup period]

Regarding claim 15, Kim teaches:
A pixel driving circuit comprising a pulse-width adjustment module [fig. 7, circuit 320], an amplitude adjustment module [fig. 7, item 310] and a light-emitting element [fig. 9, item 200],
wherein the pulse-width adjustment module comprises a pulse-width drive transistor and a pulse-width adjustment unit [fig. 9, items 321 and 325],
a control terminal of the pulse-width adjustment unit is electrically connected to a pulse-width light emission signal terminal  [fig. 9, SPWM terminal];
a first terminal of the pulse-width adjustment unit is electrically connected to a sweep signal terminal [fig. 9, Vsweep terminal],
and a second terminal of the pulse-width adjustment unit is electrically connected to a first terminal of the pulse-width drive transistor [fig. 9, item 321 connected to item 310];
and wherein an input terminal of the amplitude adjustment module is electrically connected to an output terminal of the pulse-width adjustment module [fig. 9, item 321 connected to item 310]; and an output terminal of the amplitude adjustment module is electrically connected to the light-emitting element [fig. 9, note connection to item 200]

Regarding claim 16, Kim teaches:
A driving method of a pixel driving circuit, wherein the pixel driving circuit comprises: a pulse-width adjustment module [fig. 7, circuit 320], an amplitude adjustment module [fig. 7, item 310] and a light-emitting element [fig. 9, item 200],
wherein the pulse-width adjustment module is electrically connected to a sweep signal terminal [fig. 9, Vsweep terminal] 5and comprises a pulse-width drive transistor [fig. 9, item 321], and the pulse-width drive transistor is configured to supply a sweep signal supplied from the sweep signal terminal to the amplitude adjustment module [fig. 9, item 321 connected to item 310];
and wherein the amplitude adjustment module is configured to control a light emission duration of the light-emitting element according to the sweep signal [§0082, note light emission duration adjustments].

Regarding claim 18, Kim teaches:
the pixel driving circuit according to claim 1 [fig. 9]

Regarding claim 19, Kim teaches:
the display panel according to claim 18 [fig. 6]

Allowable Subject Matter
Claims 3-10, 12-14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3-10, the prior art does not teach “…wherein the pulse-width data-writing unit comprises a first transistor, and wherein a first terminal of the first transistor is electrically 15connected to a pulse-width data signal terminal, a second terminal of the first transistor is electrically connected to the gate of the pulse-width drive transistor, and a gate of the first transistor is electrically connected to a first pulse-width data-writing scanning-signal terminal; or, wherein the pulse-width data-writing unit comprises: 20a second transistor, wherein a first terminal of the second transistor is electrically connected to a pulse-width data signal terminal, a second terminal of the second transistor is electrically connected to a first terminal of the pulse-width drive transistor, and a gate of the second transistor is electrically connected to a second pulse-width data-writing scanning-signal terminal; and 25a third transistor, wherein a first terminal of the third transistor is electrically connected to a second terminal of the pulse-width drive transistor, a second terminal of the third transistor is electrically connected to the gate of the pulse-width drive transistor, and a gate of the third transistor is electrically connected to a third pulse-width data-writing scanning-signal terminal; or, 31BY21EX2799FBPE-US English translation of 202111498670.7 wherein the pulse-width data-writing unit comprises: a fourth transistor, wherein a first terminal of the fourth transistor is electrically connected to a pulse-width data signal terminal, and a gate of the fourth transistor is electrically connected to a fourth pulse-width data-writing scanning-signal terminal; and 5a first capacitor, wherein a first plate of the first capacitor is electrically connected to a second terminal of the fourth transistor, and a second plate of the first capacitor is electrically connected to the gate of the pulse-width drive transistor.”
Regarding claim 12, the prior art does not teach “…wherein the pulse-width adjustment module further comprises a pulse-width adjustment unit, 33BY21EX2799FBPE-US English translation of 202111498670.7 the pulse-width adjustment unit comprises a pulse-width adjustment transistor, wherein a first terminal of the pulse-width adjustment transistor is electrically connected to the sweep signal terminal, a second terminal of the pulse-width adjustment transistor is electrically connected to a first terminal of the pulse-width drive transistor, and a gate of the pulse-width adjustment 5transistor is electrically connected to a pulse-width light emission signal terminal; and wherein the pulse-width adjustment module further comprises a pulse-width light emission control unit and a pulse-width reset unit; the pulse-width light emission control unit comprises a pulse-width light emission control transistor, wherein a first terminal of the pulse-width light emission control transistor is 10electrically connected to a second terminal of the pulse-width drive transistor, a second terminal of the pulse-width light emission control transistor is electrically connected to the amplitude adjustment module, and a gate of the pulse-width light emission control transistor is electrically connected to the pulse-width light emission signal terminal; and the pulse-width reset unit comprises a pulse-width reset transistor, wherein a first terminal of the 15pulse-width reset transistor is electrically connected to a reference voltage terminal, a second terminal of the pulse-width reset transistor is electrically connected to a gate of the pulse-width drive transistor, and a gate of the pulse-width reset transistor is electrically connected to a pulse-width reset scanning-signal terminal.”
Regarding claim 13, the prior art does not teach “…wherein the amplitude adjustment module 20comprises an amplitude drive transistor, the amplitude drive transistor is configured to drive the light-emitting element; and the pulse-width drive transistor is configured to supply the sweep signal supplied from the sweep signal terminal to a gate of the amplitude drive transistor; or, 25wherein the amplitude adjustment module comprises an amplitude drive transistor and an amplitude light emission control unit; the amplitude drive transistor is configured to drive the light-emitting element; the amplitude light emission control unit is configured to control conducting a driving path for the amplitude drive transistor to drive the light-emitting element; and 30 the pulse-width drive transistor is configured to supply the sweep signal supplied from the 34BY21EX2799FBPE-US English translation of 202111498670.7 sweep signal terminal to a control terminal of the amplitude light emission control unit.”
Regarding claim 14, the prior art does not teach “…wherein the amplitude adjustment module comprises an amplitude drive transistor, an amplitude data-writing unit, an amplitude storage unit, an amplitude adjustment unit, an amplitude light emission control unit and an amplitude 5reset unit, wherein the amplitude data-writing unit comprises one of the following: a fifth transistor, wherein a first terminal of the fifth transistor is electrically connected to an amplitude data signal terminal, a second terminal of the fifth transistor is electrically connected to a gate of the amplitude drive transistor, and a gate of the fifth 10transistor is electrically connected to a first amplitude data-writing scanning-signal terminal; a sixth transistor and a seventh transistor, wherein a first terminal of the sixth transistor is electrically connected to the amplitude data signal terminal, a second terminal of the sixth transistor is electrically connected to a first terminal of the amplitude drive 15transistor, and a gate of the sixth transistor is electrically connected to a second amplitude data-writing scanning-signal terminal, and wherein a first terminal of the seventh transistor is electrically connected to a second terminal of the amplitude drive transistor, a second terminal of the seventh transistor is electrically connected to the gate of the amplitude drive transistor, and a gate of the seventh transistor is electrically connected to a 20third amplitude data-writing scanning-signal terminal; or, an eighth transistor and a second capacitor, wherein a first terminal of the eighth transistor is electrically connected to the amplitude data signal terminal, and a gate of the eighth transistor is electrically connected to a fourth amplitude data-writing scanning-signal terminal; and wherein a first plate of the second capacitor is electrically 25connected to a second terminal of the eighth transistor, and a second plate of the second capacitor is electrically connected to the gate of the amplitude drive transistor; wherein the amplitude storage unit comprises an amplitude storage capacitor, a first plate of the amplitude storage capacitor is electrically connected to a first power terminal, and a second plate of the amplitude storage capacitor is electrically connected to the gate of the 30amplitude drive transistor; wherein the amplitude adjustment unit comprises an amplitude adjustment transistor, a first terminal of the amplitude adjustment transistor is electrically connected to the first power terminal, a second terminal of the amplitude adjustment transistor is electrically connected to 35BY21EX2799FBPE-US English translation of 202111498670.7 the first terminal of the amplitude drive transistor, and a gate of the amplitude adjustment transistor is electrically connected to an amplitude light emission signal terminal; wherein the amplitude light emission control unit comprises an amplitude light emission control transistor, a first terminal of the amplitude light emission control transistor is electrically 5connected to the second terminal of the amplitude drive transistor, a second terminal of the amplitude light emission control transistor is electrically connected to the light-emitting element, and a gate of the amplitude light emission control transistor is electrically connected to the amplitude light emission signal terminal; and wherein the amplitude reset unit comprises an amplitude reset transistor, a first terminal of 10the amplitude reset transistor is electrically connected to a reference voltage terminal, a second terminal of the amplitude reset transistor is electrically connected to the gate of the amplitude drive transistor, and a gate of the amplitude reset transistor is electrically connected to an amplitude reset scanning-signal terminal.”
Regarding claim 17, the prior art does not teach “…wherein the pulse-width adjustment module further comprises a pulse-width storage capacitor, a first plate of the pulse-width storage capacitor is electrically connected to a second voltage terminal, and voltages supplied from the second voltage terminal comprise a first voltage value and a 10second voltage value that are different from each other; and the working process of the pixel driving circuit further comprises a data-writing stage; and wherein the driving method further comprises: in the data-writing stage, supplying a voltage having the first voltage value from the second voltage terminal; and 15in the light emission stage, supplying a voltage having the second voltage value from the second voltage terminal; or, wherein the pulse-width adjustment module further comprises a pulse-width storage capacitor and a feedthrough capacitor, the pulse-width storage capacitor is configured to store a 20pulse-width data signal, and the feedthrough capacitor is configured to boost the pulse-width data signal stored in the pulse-width storage capacitor; a first plate of the feedthrough capacitor is electrically connected to a third voltage terminal, and voltages supplied from the third voltage terminal comprise a third voltage value and a fourth voltage value that are different from each other; and 25the working process of the pixel driving circuit further comprises a data-writing stage; and wherein the driving method comprises: supplying a voltage having the third voltage value from the third voltage terminal in the data-writing stage; and 37BY21EX2799FBPE-US English translation of 202111498670.7 supplying a voltage having the fourth voltage N value from the third voltage terminal in the light emission stage.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim et. al. [2021/0210002], Shigeta et. al. [2018/0301080], Cho et. al. [2006/0132053].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625